December 16, 2005


Mr. George W. Lederer Jr.
Crain Caton & James
Five Houston Center, Suite 1700
1401 McKinney Street
Houston, TX 77010-4035

Ms. Pamela Stanton Baron
P.O. Box 5573
Austin, TX 78763
Ms. Keli Crandall Viereck
Atofina Petrochemicals, Inc.
Post  Office Box 674411
Houston, TX 77267-4411


Mr. Richard C. Rutledge
Drucker, Rutledge & Smith, L.L.P.
10003 Woodloch Forest Drive, Suite 225
The Woodlands, TX 77380

RE:   Case Number:  04-0170
      Court of Appeals Number:  01-02-00449-CV
      Trial Court Number:  97-54451A

Style:      ATOFINA PETROCHEMICALS, INC., FORMERLY KNOWN AS FINA OIL &
      CHEMICAL CO.
      v.
      CONTINENTAL CASUALTY CO.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument, the Supreme Court  of
Texas delivered the enclosed per curiam opinion and judgment in  the  above-
referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |